Citation Nr: 1205455	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date prior to February 10, 2011 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from November 1967 to June 1970, and from August 1976 to September 1978.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted service connection and a 10 percent disability evaluation for PTSD, effective March 26, 1991. The Veteran appealed from the initial evaluation for service-connected psychiatric disability. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). In July 1993, the Veteran testified during a hearing before RO personnel. 

Thereafter, an RO rating decision of September 1993 denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). This matter was also formally recognized as a matter on appeal. 

In September 1995, the Board remanded the matters for additional development of the evidence. While the case was in remand status, in October 1996, the Veteran testified at another RO hearing. Through an October 1996 rating decision, the RO increased the initial evaluation for the Veteran's PTSD to 50 percent. While an increased rating was granted, the issue of entitlement to a still higher schedular rating remained in appellate status. A.B. v. Brown, 6 Vet. App. 35, 39 (1993)         (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Through an April 2001 decision, the Board denied an evaluation in excess of          50 percent for PTSD, and denied a TDIU. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).             In January 2002, the Veteran's attorney and VA's Office of General Counsel filed a joint motion for remand. In an Order dated that same month, the Court granted the motion, which vacated the Board's decision, and remanded the matters decided for further development and readjudication. 

Since that time period, the Board has remanded this case on several occasions for specified evidentiary development. Most recently, in April 2008 a remand was issued for the Veteran to undergo an updated VA Compensation and Pension examination, and to obtain relevant VA outpatient treatment records. 

While the appeal was pending before the RO (via the Appeals Management Center (AMC), in Washington, D.C.), a November 2011 rating decision was issued granting the Veteran's claim for a TDIU, from February 10, 2011. This decision effectively resolved the Veteran's TDIU claim on the merits. That notwithstanding, in its most recent December 2011 Written Brief Presentation, the Veteran's representative raises the issue of the proper effective date for assignment of a TDIU. In this regard, the representative claims that such issue is already before the Board on appeal, inasmuch as the current claim for increased initial evaluation for PTSD should include consideration of unemployability dating back to 1991, when service connection for PTSD was established. Considering the representative's argument, the Board nonetheless maintains that a claim for earlier effective date is a wholly distinct issue from the underlying matter of the grant of compensation benefits, and therefore must be separately appealed to the Board through formally completing the appellate process on the earlier effective date issue. In view of the foregoing,            the Board deems the issue of an earlier effective date for a TDIU as not currently on appeal. However, the representative's December 2011 filing constitutes a timely Notice of Disagreement (NOD) with the November 2011 rating decision which assigned the effective date of a TDIU of February 10, 2011. Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on the earlier effective date claim as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board is granting in part the claim for higher rating for PTSD. As to the claim for earlier effective date for a TDIU requiring preparation of a Statement of the Case, the Board is remanding the issue. This matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. From the March 26, 1991 effective date of service connection up until February 9, 2011, the Veteran's PTSD involved severe social and occupational impairment.

2. As of February 10, 2011, the Veteran's PTSD involved total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria are met for a higher initial evaluation to 70 percent for PTSD from March 26, 1991 to February 9, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.132, Diagnostic Code 9411 (prior to November 7, 1996); 4.130, Diagnostic Code 9411 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 100 percent evaluation for PTSD as of February 10, 2011.                38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.132, Diagnostic Code 9411 (prior to November 7, 1996); 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for higher initial evaluation for service-connected psychiatric disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for PTSD has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 
The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and Social Security Administration (SSA) disability claim records, as well as arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has testified at RO hearings, but declined the opportunity for a Board hearing. There is no objective indication  of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide       the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The applicable rating criteria with regard to rating mental disorders including PTSD, evaluated at Diagnostic Code 9411, underwent revision while this appeal was pending, effective November 7, 1996. See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130). 

Under the rating criteria in effect prior to November 7, 1996, Diagnostic Code 9411 provided that a noncompensable rating was warranted when there were neurotic symptoms that may somewhat adversely affect relationships with others but which do not cause impairment of working ability.

A 50 percent evaluation was warranted for considerable impairment in the ability to establish or maintain effective or favorable relationships with people. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

70 percent evaluation was assigned for severe impairment in the ability to establish or maintain effective or favorable relationships with people. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms border on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. The veteran is demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

Under the revised rating criteria (in effect as of November 7, 1996), the General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 50 percent rating is demonstrative of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Generally, when a law or regulation changes during the pendency of a claim, VA must first determine whether the statute or regulation identifies the types of claims to which it applies. If the statute or regulation does not address this subject, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects. If this is the case, VA ordinarily should not apply the new provision to the claim. Provided there are no resulting retroactive effects, however, VA ordinarily must apply the new provision as of the effective date of the revision. See VAOPGCPREC 7-2003   (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). See also 38 U.S.C.A.          § 5110(g). The former criteria, meanwhile, may be applied both prior to and since the change in the substance of the law or regulation.

The Board now turns to the evidence of record, which is primarily comprised of a VA Compensation and Pension examination history over the past two decades. 

The Veteran initially underwent VA examination by a psychiatrist in May 1991. 
He then reported that he did not socialize, and had no hobbies. He did not sleep much at night, and gave a history of nightmares about two to three times per month. He described hallucinations and flashbacks after watching war movies. As to delusions, he stated he felt someone was after him all of the time. The noise of a gunshot bothered him if he was near it. Sometimes he would get a pistol and shoot back even though he was not specifically being shot at. He reported some emotional numbness, and not having any friends. He described intrusive thoughts. Upon mental status exam, he was appropriately dressed. There was nothing grossly unusual in his behavior. Speech was normal. He was cooperative. Mood showed that he felt he was depressed, probably six hours out of each day. Thought process was normal. Memory showed some problems. He was well-oriented in time, place and person, but sometimes had problems knowing what he was doing at the time. He was quite alert, with no indication of delusions or hallucinations. There was some depression and anxiety present. Insight was superficial, judgment was fair. There was no suicidal ideation. There were some homicidal feelings, but no attempts. The diagnosis was PTSD, chronic, delayed. In the VA examiner's view, the Veteran identified with some of the symptomatology of PTSD. 

Social Security Administration disability benefits were granted in August 1991, effective November 1983, with a primary diagnosis of severe lower back pain, and a secondary diagnosis of history of headaches and history of a dysthymic disorder. (This was later revised to a primary diagnosis of chronic lumbar pain syndrome, and secondary diagnosis of PTSD.)

The Veteran underwent VA re-examination in August 1993, this time by a psychologist. He reported having recurrent nightmares, intrusive thoughts, flashbacks, and hypersensitivity to loud noises and crowds. He stated that he tried to spend his time avoiding people, and most of the time he was in his house. On mental status exam, the Veteran did not display significant anxiety or dysphoria during the interview. His mood was euthymic and affect was appropriate to content. Thought process and associations were logical and tight. No loosening of associations was noted, nor any confusion. No gross impairment in memory was observed, and the Veteran was well-oriented. Hallucinations and delusions were not noted or complained of. Insight was generally adequate, as was judgment.                  He denied any suicidal ideation. The diagnosis was PTSD, chronic. 

Upon re-examination by a psychiatrist in November 1995, the Veteran reported again limited socialization, and no substantial hobbies. When asked about hallucinations he stated that he heard voices, and when asked about delusions he stated that he felt all men were dangerous and there was no way of knowing what would happen next. He described flashbacks in terms of feeling as if he were back in Vietnam, which according to the examiner did not meet the symptom pattern for a flashback. Upon mental status evaluation, the Veteran's speech was coherent and relevant, but not always giving of answers to the questions. His mood showed that he got depressed  a lot. When asked about the future he stated that if he did not get some help he would not have a future. Though processes were normal. Memory showed that he had some problems, but he thought this was permissible. He denied difficulty with orientation. The VA examiner found some possible hallucinations and some possible delusions, but no schizophrenic trends as such. The Veteran had depression and anxiety. Insight was superficial and judgment good. There was no suicidal ideation elicited. He reported homicidal ideation but that it would depend on his mood. The diagnosis given was questionable schizophrenia versus PTSD, with a recommended period of extended psychiatric observation to confirm the proper diagnosis. 

In February 1996, the Veteran underwent an observation and examination at a VA hospital for evaluation for his PTSD. The Veteran then related a history of chronic anxiety in the form of generalized arousal, which included exaggerated startle response, insomnia, night terrors, exaggerated vigilance, and physiologic and affective reaction to reminders. He also related symptoms consistent with social phobia, frequent nightmares, and intrusive thoughts and imagery. He avoided reminders of in-service events, and related some emotional numbing. It was considered that he met the criteria for panic disorder. The Veteran also related a history of auditory hallucinations, which took the form of voices commenting on his actions and surroundings with occasional command-type hallucinations.                   He mentioned having signs of thought broadcasting and thought insertion at one point, but later could not give any example of either one to the evaluator. The Veteran denied any history of recurrent affective symptoms in the form of depression, mania, or hypomania. 

A mental status exam revealed that early during hospitalization his responses were flat and very blunted, but that later in the interviews he was more appropriate, though his replies always had a somewhat stilted tone. Affect was also constricted. Thought process was fine, without becoming tangential. Thought content did relate some delusions of persecution in the interview. There were no illusions or hallucinations. He denied any suicidal or homicidal ideation. The VA treatment evaluator's overall opinion was that the Veteran presented a diagnostic challenge, inasmuch as his subjective history was consistent with the diagnosis of PTSD and possibly schizophrenia, and panic disorder. However, there was also objective indication of cannabis usage, and further confusing was that he displayed so little in the way of anxiety symptoms. The conclusion was that the Veteran related a subjective history of PTSD, which unfortunately was not immediately validated by his activity or behavior while being observed for three weeks. Giving the greatest consideration to the Veteran's reported history however, it was felt that he did meet the criteria for PTSD, and possibly for panic disorder, and schizophrenia or schizotypal personality disorder. 

In connection with a June 1997 VA examination, objectively the Veteran was hesitating, evasive, and given of a very limited response to practically all questions asked of him. He stated that he had a very poor memory and did not recall anything from service. He was very evasive, but in spite of this admitted auditory hallucinations, but denied revealing what the voices told him, saying it was not important because he did not listen to them anyway. The Veteran had strange psychotic-like behavior, but did not have active delusional ideal. Hallucinations were admitted but this alone was not enough to indicate schizophrenic disorder.  The diagnostic impression was of schizophreniform disorder, and mild dementia, with PTSD not diagnosed. 

A non-VA psychiatric evaluation was also completed that same month for purposes of a claim for SSA disability benefits. During this evaluation, the Veteran was rather vague and guarded in giving his personal history. When he did speak, speech was goal-directed and could be followed without difficulty. Mood and affect were blunted. There were no hallucinations or delusions reported. The Veteran was alert and well-oriented, although he did not appear to pass some tests of cognition. Regarding diagnosis, the psychiatrist indicated "PTSD, previously diagnosed," and stated that while there were no immediately available records to support this, the Veteran did appear to meet the criteria for the disorder. Further indicated was that alcohol abuse might be included as an Axis I diagnosis and could be one of the reasons for why the Veteran had been forced to move out of his previous home.  The Veteran also appeared to have some cognitive dysfunction, but this was judged to be related to lack of cooperation.

Pursuant to a subsequent VA examination of March 2000, the Veteran when asked about PTSD symptomatology tended to be rather vague. He reported having nightmares all the time, but had a great deal of difficulty describing particular nightmares that had anything to do with his experiences in Vietnam. Generally the dreams were about something that had recently occurred, although there were some nightmares about attending a court martial and being in a Vietnamese prison.        He generally did not report intrusive thoughts about his military experiences during the day. He was very responsive to loud noises, and uncomfortable in crowds.         He would not watch war movies. He reported that he heard voices, which could range from telling him would was going to happen tomorrow to someone yelling at him. He reported visual hallucinations, which involved flashbacks from Vietnam or other post-service events. He stated he believed others were out to hurt him because they did not like him. He said he believed he got special messages from television, and individuals could read his mind. Objectively, the Veteran was casually groomed and made little eye contact. He appeared rather dysphoric. Speech was within normal limits with regard to rate and rhythm. He tended to be quite vague. The predominant mood was one of some depression and affect was appropriate to content. Thought processes and associations were logical and tight, and no loosening of associations were noted, nor was any confusion. No gross impairment in memory was observed, and the Veteran was oriented in all spheres. Hallucinations were reported and a considerable amount of delusional material was noted. Insight was limited and judgment was somewhat impaired. The impression was PTSD chronic, and psychotic disorder not otherwise specified (NOS). A Global Assessment of Functioning (GAF) score was assigned of 55, based solely on PTSD symptoms. 

On re-examination by the same evaluating psychologist in August 2000, the Veteran's presentation was very similar to that noted during his March 2000 exam. He was very vague about PTSD symptomatology, and was a rather poor historian. He reported auditory hallucinations, but could not remember their content. He reported visual hallucinations, saying that he saw silhouettes of things. He reported ideas of reference and persecutory ideation. He believed people could read his mid. He reported nightmares, which he said involved his prison stay in Vietnam. He reported intrusive thoughts, but could not describe them. He described himself as being very easily startled by any kind of loud noise, and said he avoided crowds. Objectively, the Veteran was causally groomed and made virtually no eye contact during the interview. He appeared somewhat confused and rather lethargic. He did not display significant anxiety or dysphoria during the examination. Mood was generally neutral, and affect was somewhat constricted. Thought processes and associations were logical and tight, and no loosening of associations or confusion was noted. No gross impairment of memory was observed. Auditory and visual hallucinations were reported, although their content was vague, and delusional material was quite prominent. The Veteran denied suicidal ideation. He reported some homicidal ideation, but denied any intent. 

The diagnosis was PTSD, chronic; and psychotic disorder, NOS. The GAF score assigned was 58. The VA examiner further commented that the GAF score was based on the Veteran's PTSD. However, the information the Veteran provided in the August 2000 exam was different from what was noted in previous interviews with other examiners. There were some marked inconsistencies. The nightmares he reported did not appear to be consistent with combat-related experiences. That might have been attributable to the psychotic symptomatology. The examiner knew of no evidence linking schizophrenia to PTSD.

Upon re-examination again in February 2004 by this treatment provider (again, a VA psychologist) the Veteran reported that he was doing alright overall regarding mental health problems. He was, however, having difficulty sleeping and frequent nightmares, which involved events from 8 to 10 years previously. He generally denied having problems with intrusive thoughts. He described himself as very easily startled, and stated he avoided crowds. He did watch war movies at times. Objectively, he was casually groomed and cooperative. He did not display any anxiety or dysphoria, and speech was within normal limits with regard to rate and rhythm. Mood was euthymic and affect was appropriate to content. Thought processes and associations were logical and tight, and no loosening of associations or confusion was noted. No gross impairment of memory was observed, and the Veteran was oriented in all spheres. Hallucinations were not complained of and no delusional material was noted. Insight was adequate as was judgment. The Veteran denied suicidal or homicidal ideation. The diagnosis was PTSD, chronic, and the GAF score assigned was 60. The VA examiner further commented that he did not find any evidence that the Veteran was unemployable on the basis of his PTSD.        In addition, he reported very few symptoms consistent with a diagnosis of PTSD. The intrusive thoughts he reported were markedly different from the ones he had reported previously. 

This VA treatment provider examined the Veteran yet again in November 2007.       He then described difficulty sleeping, and periodic nightmares which involved       "a little of everything." He did not report any nightmares relating to his experiences in the service. He reported having some intrusive thoughts about his time in Vietnam. He stated he had not worked in several years, and did not know when he last worked, and would otherwise occasionally do some odd jobs. He stated he was not able to work primarily because of his back problems. On mental status exam, the Veteran was causally groomed and fully cooperative. He did not appear to display any overt anxiety or overt dysphoria. Speech was within normal limits with regard to rate and rhythm. Eye contact was limited. Mood was generally neutral, and affect was somewhat restricted. Thought processes and associations were logical and tight. No loosening of associations was noted, nor was any confusion. Some memory impairment was noted. He did not report hallucinations or delusions. Insight was limited, and judgment was considered somewhat impaired. The Veteran reported some suicidal ideation but denied intent, and denied homicidal ideation. 

The diagnosis was PTSD, chronic, and GAF assigned was 57. The examiner commented that the Veteran had reported some stressors not previously reported.    It was further commented that the Veteran had reported discomfort around others,       a startle response, and intrusive thoughts. However, he tended to recite his reports of intrusive thoughts without showing any overt display of emotion. The intrusive thoughts, startle response, and discomfort around others were all consistent with a diagnosis of PTSD. The frequency of symptoms was somewhat difficult to gauge, but it was anticipated that they occurred at least several times a week. It was believed that these symptoms as reported were mild and had persisted for years.  The VA examiner further indicated the belief that some of the Veteran's depression was secondary to his alcohol abuse, as well as incidental to his financial situation.  It was thought that there may be an underlying schizophrenia or schizotypal personality disorder which manifested itself in terms of a tendency of isolate from others. The examiner did not find evidence that the Veteran's PTSD symptomatology precluded employment. The Veteran also did not provide evidence of marked impairment in social functioning, indicating instead that he did tend to play cards with friends. Some memory impairment was noted, and the examiner suspected that there were some cognitive processing difficulties that would be noted were he to undergo neuropsychological testing. 

The August 2010 report from a private treating physician, Dr. H.K.P. confirms that during the Veteran's last visit in 2007, the Veteran had presented with a self-inflicted foreign body (a metal shower head) that impacted in the rectum.             The Veteran had been taken to surgery where endoscopic removal was done under anesthesia, and then had been discharged following a 2-day hospitalization from March 5 to March 7, 2007. In accompanying correspondence, the Veteran clarified that the circumstances precipitating this incident consisted of a suicidal gesture on his part. 

A subsequent VA psychiatric examination was completed February 2011.               The Veteran then reported that his memory was not good. He was homeless at that point, and had been for the past 8 to 10 years. He stated he was not then receiving treatment for his PTSD. He did endorse that he took two medications for stress.    He reported that his mood had been "bad," which he described as depression on and off over the previous several years. He stated that his depression lasted from two to three days, up to two weeks at a time. He reported a poor appetite, and significant problems with sleeping. He reported being easily aroused at nighttime by slight noises. He lived in abandoned houses. He denied thoughts of suicide or homicide. He had nightmares of Vietnam approximately two to three times per week. He had flashbacks of Vietnam approximately three times a day. The Veteran reported that he startled easily. He avoided socializing with others. He reported that he heard voices of people talking to him, which usually made negative comments, and which generally occurred when he was depressed. The Veteran stated he did not feel he was able to work, and identified his eyesight, mental disability and age as contributing factors. He stated he last worked approximately 20 years ago as a laborer at a construction company, where he was employed for two to three years. 

On mental status exam, the Veteran presented on time, and displayed no psychomotor disturbance. He was dressed casually, a little disheveled appearing. Eye contact was good, and he was pleasant and cooperative throughout the exam. Mood was neutral with a full-ranging, congruent and non-labile affect. Speech was fluent, spontaneous, unpressured and regular in rate and tone. He denied thoughts of suicide or homicide. He denied auditory and visual hallucinations. Insight was fair. The diagnosis given was cocaine dependence; PTSD, chronic; and major depressive disorder with psychotic features. A GAF score was assigned of 50. 

The VA examiner further commented that based upon the evaluation, it was opined that the Veteran would not be able to work in any substantial capacity. His PTSD had been chronic and manifested by symptoms of irritability, avoidance, nightmares and flashbacks, hypervigilance, chronic sleeping problems and hyperarousal symptoms. According to the examiner, it would be difficult for the Veteran to function in an occupation due to his chronic PTSD symptoms, and the Veteran was not employable. It was stated that "this Veteran became unemployable (as per his report) 20 years ago, which would have been 1991." According to the examiner, the Veteran's PTSD had caused problems in his social interaction due to problems he had had with irritability and his anxiety symptoms (increased startle reflex and flashbacks). It was the opinion of the examiner that the Veteran's PTSD condition (without regard to his nonservice-connected disorder of major depression with psychosis) precluded him from securing or having substantial gainful employment. 

March 26, 1991 to February 9, 2011

The Board has closely reviewed the evidence in this case, and finds that from the initial March 26, 1991 effective date of service connection for PTSD, continuing through a time period up until February 9, 2011, the Veteran's service-connected psychiatric disability is best approximated through the assignment of a 70 percent evaluation. 

This determination is made following application of all relevant criteria. For reference, the Board points out that under the former criteria, the next higher  70 percent evaluation required "severe" impairment in the ability to establish or maintain effective or favorable relationships with people. The psychoneurotic symptoms must have been of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 38 C.F.R. § 4.132 (1991).  Pursuant to the revised criteria, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with one or more attendant enumerated signs and symptoms that are set forth directly under the rating schedule. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011). 

Turning back to 1991, contemporaneous with the effective date of service connection, the Veteran's May 1991 original VA examination indicated reports of nightmares, hallucinations and flashbacks. Also reported were intrusive thoughts, and memory problems were noted. There was some depression and anxiety present, and there was no outward indication of hallucinations or delusions. The August 1993 VA exam showed what appeared to be limited improvement, as mood was now euthymic and affect was appropriate to content. Hallucinations and delusions were not part of the Veteran's subjective history. Suicidal ideation was not present. On a VA exam of November 1995, this examiner again found possible hallucinations or delusions. Depression and  anxiety were noted.  Significantly, the examiner questioned the underlying diagnosis of PTSD as opposed to one of schizophrenia. Then in February 1996, on VA observation and evaluation for three weeks, the Veteran related having many of the previous aforementioned symptoms, including mention now of exaggerated startle response and affective reaction to reminders of service. He reported also having hallucinations; however, the objective medical findings were not significant for this. The overall conclusion was that the Veteran presented a diagnostic challenge, particularly given the lack of anxiety-related symptoms, but that ultimately based upon his reported history a diagnosis of PTSD was warranted. 

The Board is well aware that the most directly concerning portion of the symptom constellation mentioned by the Veteran is that of intermittent reported hallucinations or delusions.  In particular, a June 1997 VA exam identified the report of hallucinations, and apparent strange psychotic-like behavior (though without active delusional ideal). However, the diagnosis given was schizophreniform disorder and mild dementia, with PTSD not diagnosed. When seen later that month for an SSA disability evaluation, the condition of PTSD was diagnosed, but notably, there were no hallucinations or delusions reported. 

The series of VA psychological exams in March and August 2000 by the same treatment provider did report some characteristic clinical symptoms of PTSD, and the Veteran's subjective history of hallucinations and delusions. The record reflects that the Veteran was hospitalized for a few days in March 2007, for what he described as a suicidal gesture. The Veteran was examined in November 2007. The Veteran reported some suicidal ideation but denied intent, and denied homicidal ideation. He stated he had not worked regularly in several years, and would occasionally do some odd jobs. He stated he was not able to work primarily because of his back problems. The examiner did not find evidence that the Veteran's PTSD symptomatology precluded employment. The Veteran was causally groomed and fully cooperative. Affect was somewhat restricted. Thought processes and associations were logical and tight. No loosening of associations was noted, nor was there any confusion. Some memory impairment was noted. He did not report hallucinations or delusions. Insight was limited, and judgment was considered somewhat impaired. The diagnosis was PTSD, chronic, and GAF assigned was 57. The examiner commented that the Veteran reported discomfort around others, but it was concluded there was no evidence of marked impairment in social functioning.  The frequency of symptoms was somewhat difficult to gauge, but it was anticipated that they occurred at least several times a week. It was believed that these symptoms as reported were mild and had persisted for years.  The VA examiner further indicated the belief that some of the Veteran's depression was secondary to his alcohol abuse, as well as incidental to his financial situation.  It was thought that there may be an underlying schizophrenia or schizotypal personality disorder which manifested itself in terms of a tendency of isolate from others.  

The Board can ascertain a pattern here of symptomatology that when viewed as a whole approaches the level of "severe," necessary to support the assignment of a        70 percent evaluation. 

The Veteran had several characteristic symptoms of PTSD, including sleep difficulties, exaggerated startle response, and intrusive thoughts. On several occasions, the Veteran's mood was  euthymic. He reported flashbacks on several occasions.  He mentioned  avoiding people and crowds.  Hallucinations and delusions were noted occasionally.  Although some psychiatric  symptoms were, at times attributed to non-service-connected psychiatric problems, it was also pointed out that the Veteran's psychiatric condition presented a diagnostic challenge.  In such instances, the Court has held that, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so. See Mittleider v. West, 11 Vet. App. 181, 182   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996). Therefore, the Board finds that the Veteran has demonstrated a sufficient degree of impairment as to warrant a 70 percent evaluation, effective from March 26, 1991 to February 9, 2011. 

The above having been established, it briefly warrants mention that the Veteran's PTSD does not more nearly approximate the criteria for the highest available 100 percent evaluation under Diagnostic Code 9411, prior to February 10, 2011.  The current criteria for a 100 percent rating are as follows, total occupational and social impairment, including due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Although he may have delusions and hallucinations, they do not appear to be persistent. There is no objective evidence of the other criteria. With respect to the old criteria, there is no evidence that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. He does not have totally incapacitating psychoneurotic symptoms which border on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. There is no evidence showing that the veteran is demonstrably unable to obtain or retain employment.  Although the February 2011 VA examiner indicated that the Veteran had been unemployable since 1991, it is clear that this was based on the Veteran's own report of not having worked for twenty years and not the examiner's own opinion regarding the impact of PTSD.  Hence, no more than a 70 percent evaluation under the VA rating schedule for PTSD is warranted from March 26, 1991,  through February 9, 2011. 

February 10, 2011 to the Present

The Board finds the basis for assignment of a 100 percent disability evaluation for the Veteran's PTSD, effective February 10, 2011, in the medical findings provided through the most recent VA Compensation and Pension examination conducted upon that date. There is the medical conclusion expressed by the February 2011 VA examiner that the Veteran was essentially unemployable by reason of his service-connected PTSD. The examiner further described chronic PTSD with associated underlying symptoms that would preclude the Veteran from finding meaningful employment. Applying the former version of the rating criteria, one of the components of what qualified for the maximum 100 percent evaluation was being "demonstrably unable to obtain or retain employment." See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). There were additional criteria that applied as well under Diagnostic Code 9411 to establish a 100 percent rating, however, the Board observes that there is evidence to support these additional components since the Veteran in his present living situation is practically isolated from the community, and furthermore he has described psychotic thought processes. Therefore, resolving all reasonable doubt in his favor, the Board finds there is a sufficient basis to assign a 100 percent disability evaluation. See 38 U.S.C.A. § 5107(b).

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, for the time period prior to February 10, 2011, there initially is no basis to find that the Veteran's psychiatric condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, as the rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. In particular, the existing provisions at Diagnostic Code 9411 encompass both social and occupational impairment, and the revised rating criteria provides a detailed battery of associated signs and symptoms that are readily associated with each graduated step from the rating criteria. 

Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. While already a TDIU claim was favorably adjudicated, there is nothing to show that in any facet the Veteran has a marked deficiency in employment capacity that would not already be recognized by a component of the rating schedule. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation of 70 percent for PTSD from March 26, 1991 to February 9, 2011, is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

A 100 percent evaluation for PTSD from February 10, 2011 onwards is granted, subject to the law and regulations governing the payment of VA compensation benefits. 





REMAND

Upon review of the recent developments in this case, the RO's November 2011 rating decision granted a claim for entitlement to a TDIU, from February 10, 2011. Through its December 2011 Written Brief Presentation, the Veteran's representative filed what may be reasonably construed as a Notice of Disagreement with the assigned effective date for the award of a TDIU. It is therefore necessary that the Veteran is provided with a Statement of the Case on this particular issue, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).  It is also noted that the effective date of TDIU is impacted by the Board's current decision of assigning a 100 percent scheduler rating for PTSD as of February 10, 2011. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

Accordingly, this claim is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to an earlier effective date for a TDIU. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


